Matter of St.-Hilaire (2021 NY Slip Op 03657)





Matter of St.-Hilaire


2021 NY Slip Op 03657


Decided on June 10, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:June 10, 2021

PM-83-21
[*1]In the Matter of Marie-Noel Marie Saint-Hilaire, an Attorney. (Attorney Registration No. 4940748.)

Calendar Date:June 1, 2021

Before:Egan Jr., J.P., Lynch, Aarons, Pritzker and Colangelo, JJ.

Marie-Noel Marie Saint-Hilaire, Saint-Jerome, Canada,pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Marie-Noel Marie Saint-Hilaire was admitted to practice by this Court in 2011 and lists a Canadian business address with the Office of Court Administration. Saint-Hilaire now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Saint-Hilaire's application.
Upon reading Saint-Hilaire's affidavit sworn to April 16, 2021 and filed April 30, 2021, and upon reading the May 20, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Saint-Hilaire is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Lynch, Aarons, Pritzker and Colangelo, JJ., concur.
ORDERED that Marie-Noel Marie Saint-Hilaire's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Marie-Noel Marie Saint-Hilaire's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Marie-Noel Marie Saint-Hilaire is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Saint-Hilaire is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Marie-Noel Marie Saint-Hilaire shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.